Exhibit 10.56

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

2004 SHARE COMPENSATION PLAN

EXECUTIVE PERFORMANCE UNIT AGREEMENT

 

Seagate Technology plc, a public company incorporated under the laws of the
Republic of Ireland with limited liability (the “Company”) has awarded you
Performance Units, pursuant to the provisions of the Company’s 2004 Share
Compensation Plan (the “Plan”) and this Performance Unit Agreement (including
any attachments hereto, the “Agreement”) (collectively, the “Award”).  Defined
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.

 

The details of your Award are as follows:

 

1.     Award Terms.  Subject to further detail included in the Agreement, below
are the key terms related to the Award:

 

(a)   Participant.

 

(b)   Global ID Number.

 

(c)   Date of Grant.

 

(d)   Grant Number.

 

(e)   Vesting Commencement Date.

 

(f)    Number of Performance Units.

 

(g)   Vesting Schedule.  As set forth in Schedule A attached hereto.

 

2.     Grant of Performance Units.  You are entitled to the aggregate number of
Performance Units specified in Section 1, above, pursuant to the terms and
conditions of this Agreement.  Each Performance Unit represents the right to
receive one Share, subject to the terms and conditions set forth in this
Agreement and the Plan, each as amended from time to time.

 

If you relocate to another country, any special terms and conditions applicable
to Performance Unit Awards granted in such country will apply to you, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan.

 

In addition, the Company reserves the right to impose other requirements on the
Award and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

3.     Vesting and Settlement.  Subject to the limitations contained herein, the
Performance Units will vest as provided in Schedule A attached hereto.  Upon the
vesting of any Performance Units, as promptly as is reasonably practicable (but
in any event no later than March 15 of the calendar year following the calendar
year of vesting), Shares (which shall be considered to be

 

--------------------------------------------------------------------------------


 

fully paid up) shall be issued to you, and the Company shall deliver to you
appropriate documentation evidencing the number of Shares issued in settlement
of such vested Performance Units.  Notwithstanding anything to the contrary
herein, the settlement of the Performance Units shall be conditioned upon your
making adequate provision for Tax-Related Items, as discussed in Section 10,
below.  However, if on any date on which the Performance Units would otherwise
vest, the Company determines that you would be in violation of Rule 10b-5
promulgated under the Exchange Act if you were to sell any of the Shares
issuable to you upon the vesting of the Performance Units on that date, the
vesting of those Performance Units shall be delayed until the first date on
which you would no longer be in violation of Rule 10b-5, unless, prior to the
commencement of any trading blackout or closed window period in effect on the
scheduled vesting date, you established an effective Rule 10b5-1 trading plan
that provides for the sale of a sufficient number of the Shares issuable to you
upon the vesting of the Performance Units to fund the payment of any Tax-Related
Items, which trading plan remains in effect on the applicable vesting date.

 

4.     Rights as Holder of Performance Units.  You shall have no rights as a
shareholder of the Company with respect to your Performance Units until the date
of issuance to you of evidence of ownership representing the Shares.

 

5.     Capitalization Adjustments.  The number of Shares subject to your Award
may be adjusted from time to time for changes in capitalization, as provided in
Article XIV of the Plan.

 

6.     Seagate Technology Public Limited Company Compensation Recovery for Fraud
or Misconduct Policy.  You hereby acknowledge and agree that you and the Award
evidenced by this Agreement are subject to the Seagate Technology Public Limited
Company Compensation Recovery for Fraud and Misconduct Policy (the “Policy”), as
amended from time to time, a current copy of which is attached hereto as
Exhibit A.  To the extent you are and remain subject to the Policy, the terms
and conditions of the Policy are hereby incorporated by reference into this
Agreement.  Moreover, you hereby irrevocably appoint the Company as your true
and lawful attorney for the purpose of undertaking all actions and executing all
deeds and documentation required to be executed to enforce the recovery of
compensation pursuant to the Policy.

 

7.     Securities Law Compliance.  You will not be issued any Shares under your
Award unless the Shares are either (a) then registered under the Securities Act
or (b) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award and/or the
Shares, and you will not receive such Shares if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

 

8.     Transferability.  The Performance Units may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by you without
the prior written consent of the Company, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

 

9.     Award Not a Service Contract.  Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part

 

2

--------------------------------------------------------------------------------


 

of the Company or an Affiliate to continue your employment. In addition, nothing
in your Award shall obligate the Company or an Affiliate, their respective
shareholders, boards of directors, Officers or Employees to continue any
relationship that you might have as an Employee, Director or Consultant for the
Company or an Affiliate.

 

10.   Responsibility for Taxes.

 

(a)   Regardless of any action the Company or your employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related items related to your participation in
the Plan and legally applicable to you (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  You further acknowledge that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including, but not limited to,
the grant, vesting or settlement of the Performance Units, the issuance of
Shares, the subsequent sale of Shares acquired pursuant to such issuance and the
receipt of any dividends; and (2) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result.  Further, if you have become subject to Tax-Related Items in more than
one jurisdiction between the Date of Grant and the date of any relevant taxable
event or tax withholding event, as applicable, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

 

(b)   Unless the Company, in its sole discretion (but only following Committee
approval for Awards held by an Officer subject to Section 16 of the Exchange
Act), chooses to satisfy any withholding obligation on the part of the Company
and/or the Employer with respect to the Tax-Related Items by some other means in
accordance with clause (c) below, your acceptance of this Agreement constitutes
your instruction and authorization to the Company and any brokerage firm
determined acceptable to the Company for such purpose to sell on your behalf a
whole number of Shares from those Shares issuable to you upon settlement of the
Performance Units as the Company determines to be necessary to generate cash
proceeds sufficient to satisfy any such applicable withholding obligation.  Such
Shares will be sold on the day the Tax-Related Items are to be determined or as
soon thereafter as practicable.  You will be responsible for all brokers’ fees
and other costs of sale, which fees and costs may be deducted from the proceeds
of the foregoing sale of Shares, and you agree to indemnify and hold the Company
and any brokerage firm selling such Shares harmless from any losses, costs,
damages, or expenses relating to any such sale.  To the extent the proceeds of
such sale exceed your Tax-Related Items, such excess cash will be deposited into
the securities account established with the brokerage service provider for the
settlement of your Performance Units.  You acknowledge that the Company or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
your Tax-Related Items.  Accordingly, you agree to pay to the Company as soon as
practicable, including through additional payroll withholding, any amount of the
Tax-Related Items that is not satisfied by the sale of Shares described above.

 

(c)   At any time before any taxable event or tax withholding event, the Company
may, in its sole discretion (but only following Committee approval for Awards
held by an Officer subject to Section 16 of the Exchange Act), including in the
event that the Company

 

3

--------------------------------------------------------------------------------


 

determines that you would be in violation of Rule 10b-5 promulgated under the
Exchange Act if any of the Shares issuable to you upon vesting of the
Performance Units were to be sold at that time, elect to satisfy any withholding
obligation with respect to the Tax-Related Items through Share withholding
pursuant to this clause (c).  As such, to the extent the Company makes such an
election, you hereby authorize the Company to withhold Shares otherwise
deliverable upon settlement of the Performance Units having a Fair Market Value
on the date of settlement equal to the amount sufficient to satisfy the
Tax-Related Items.  Alternatively, or in addition, the Company may, in its sole
discretion, elect to satisfy any withholding obligation with respect to the
Tax-Related Items by withholding from your wages or other cash compensation to
be paid to you by the Employer, the Company or any Affiliate.

 

(d)   To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates.  If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
you will be deemed to have been issued the full number of Shares subject to the
vested Performance Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan.

 

(e)   Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares if you fail to comply
with your obligations in connection with the Tax-Related Items.

 

11.   Nature of the Award.  In accepting the Award, you acknowledge, understand
and agree that:

 

(a)   the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

 

(b)   the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards of Performance Units, or benefits in
lieu of Performance Units, even if Performance Units have been awarded
repeatedly in the past;

 

(c)   all decisions with respect to future Performance Unit awards, if any, will
be at the sole discretion of the Company;

 

(d)   you are voluntarily participating in the Plan;

 

(e)   the Award and any Shares subject to the Award are an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which is outside the scope of your
employment or service contract, if any;

 

(f)    the Award and any Shares subject to the Award are not intended to replace
any pension rights or other compensation that you may receive from the Employer,
the Company or any Affiliate;

 

(g)   the Award and any Shares subject to the Award are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any

 

4

--------------------------------------------------------------------------------


 

severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Affiliate;

 

(h)   the Award and your participation in the Plan will not be interpreted to
form an employment or service contract or relationship with the Company or any
Affiliate;

 

(i)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 

(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of your employment by or with
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws), and in consideration of the Award to which you are
otherwise not entitled, you irrevocably agree never to institute any claim
against the Company or the Employer, waive your ability, if any, to bring any
such claim, and release the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims;

 

(k)   in the event of the termination of your Continuous Service (whether or not
in breach of local labor laws), your right to vest in the Performance Units
under the Plan, if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); the Committee shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of the Award; and

 

(l)    the Award and the benefits under the Plan, if any, will not necessarily
transfer to another company in the case of a merger, take-over or transfer of
liability.

 

12.   No Advice Regarding Grant.  The Company neither is providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan, or your acquisition or sale of the
underlying Shares.  You are hereby advised to consult with your own personal
tax, legal and financial advisors regarding your participation in the Plan
before taking any action related to the Plan.

 

13.   Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use, processing and transfer, in electronic or other form, of your
personal data as described in this Agreement and any other Award materials by
and among, as applicable, the Employer, the Company and its Affiliates (whether
inside or outside the European Economic Area) for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary,

 

5

--------------------------------------------------------------------------------


 

compensation from the Company and its Affiliates, nationality, job title, any
shares or directorships held in the Company, details of all Performance Units or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

 

You understand that Data will be transferred to a brokerage firm or share plan
service provider designated by the Company which is assisting the Company with
the implementation, administration and management of the Plan.  You understand
that the recipients of Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than your country.  You understand that you
may request a list with the names and addresses of any potential recipients of
Data by contacting your local human resources representative.  You authorize the
Company, any Company-designated brokerage firm or share plan service provider
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain, process and transfer Data, in electronic or other form,
for the sole purpose of implementing, administering and managing your
participation in the Plan.  You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Plan.  You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative.  You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

14.   Notices.  Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.   Any such notices from the Company to you may also
be delivered to you through the Company’s electronic mail system (during your
Continuous Service) or at the last email address you provided to the Company
(after termination of your Continuous Service).

 

15.   Miscellaneous.

 

(a)   The rights and obligations of the Company and any Affiliate under your
Award shall be transferable by the Company to any one or more persons or
entities, and all covenants and agreements hereunder shall inure to the benefit
of, and be enforceable by the Company’s and any Affiliate’s successors and
assignees.

 

(b)   You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

(c)   You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and acknowledging your Award and fully understand all provisions of
your Award.

 

6

--------------------------------------------------------------------------------


 

16.   Governing Plan Document.  Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

 

17.   Choice of Law and Venue.  The Award is governed by, and subject to, the
laws of the State of California, without regard to such state’s conflict of laws
rules, as provided in the Plan.  For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award is made and/or to be performed.

 

18.   Language.  If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

 

19.   Severability.  The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

20.   Additional Terms/Acknowledgements.  You acknowledge receipt of, and
understand and agree to the terms of, this Agreement and the Plan (including any
exhibits to each document).  You further acknowledge that this Agreement and the
Plan (including any exhibits to each document) set forth the entire
understanding between you and the Company and any Affiliate regarding the
acquisition of the Shares subject to this Award and supersede all prior oral and
written agreements with respect thereto, including, but not limited to, any
other agreement or understanding between you and the Company or an Affiliate
relating to your Continuous Service and any termination thereof, compensation,
or rights, claims or interests in or to the Shares.

 

You also acknowledge that, unless you specifically request (or have in the past
specifically requested) to receive communications regarding the Plan and this
Award in paper form, you agree to receive all communications regarding the Plan
and this Award (including but not limited to the Plan prospectus) by electronic
delivery through an online or electronic system established and maintained by
the Company or a third party designated by the Company (currently through the
Morgan Stanley Smith Barney Corporate Benefits website at www.benefitaccess.com,
which you may easily access and understand how to access, review and print the
communications posted thereon).  Further, if requested, you agree to participate
in the Plan through such an online or electronic system.  In addition, you
understand that it is your responsibility to notify the Company of any changes
to your mailing address so that you may receive any shareholder information to
be delivered by regular mail.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY
COMPENSATION RECOVERY FOR FRAUD OR MISCONDUCT POLICY

Effective January 29, 2009

 

The Seagate Technology Public Limited Company Compensation Recovery for Fraud or
Misconduct Policy is intended to support accurate disclosure by recovering
compensation paid to an executive covered by this policy where such compensation
was based on incorrectly reported financial results due to the fraud or willful
misconduct of the executive who received such compensation.

 

Employees Covered:

 

“Executive” is defined as U.S. employees of Seagate Technology plc, a public
company incorporated under the laws of the Republic of Ireland with limited
liability, or one of its subsidiaries (the “Company”) at the Senior Vice
President level or above and any other officers subject to Section 16 of the
Securities Exchange Act of 1934, as amended.

 

Compensation Covered:

 

The repayment and other obligations of an Executive described in this policy
apply to any bonus paid, share grant issued (whether or not vested) and/or
vested during the covered period, or share option exercised during the covered
period, defined as the period commencing with the later of the effective date of
this policy or the date that is four years prior to beginning of the fiscal year
in which a restatement is announced and ending on the date recovery is sought
pursuant to this policy; provided, however, that in no event shall this policy
apply to any share or option award granted before the effective date of this
policy.

 

Fraud or Misconduct:

 

For the purposes of this policy, “Fraud” or “Misconduct” shall mean any of the
following events that are significant contributing factors to a restatement of
the Company’s financial results, as determined pursuant to “Determination of
Fraud or Misconduct”, below: (A) embezzlement or theft by the Executive, (B) the
commission of any act or acts on the Executive’s part resulting in the
conviction (or plea of guilty or nolo contendere) of such Executive of a felony
under the laws of the United States or any state (or equivalent law of any
jurisdiction outside of the United States), (C) Executive’s willful malfeasance
or willful misconduct in connection with Executive’s financial reporting
obligations for the Company, or (D) Executive’s other misrepresentation, act, or
omission which is materially injurious to the Company’s financial reporting
obligations.

 

Recovery Event:

 

A recovery event occurs when:

 

·                  The Company issues a restatement of financial results, and

 

·                  The independent members of the Board of Directors determine
in good faith that the Fraud or  Misconduct of an Executive covered by this
policy was a significant contributing factor to such restatement, and

 

8

--------------------------------------------------------------------------------


 

·                  During the covered period, (i) some or all of a bonus
previously paid or performance-based share grant that vested prior to such
restatement, in either case, having a value of at least $100,000, would not have
been paid or become vested, as applicable, based upon the restated financial
results, (ii) the Executive exercised one or more share options, sold the
Company’s shares acquired upon such exercises and in the aggregate realized
proceeds of at least $100,000 or (iii) the Executive sold the Company’s shares
attributable to one or more non-performance-based share grants and in the
aggregate realized proceeds of at least $100,000.

 

Determination of Fraud or Misconduct:

 

The determination of whether an Executive’s Fraud or Misconduct was a
significant contributing factor to the Company’s restatement of financial
results shall only be made by the affirmative vote of a majority of all of the
independent members of the Board at an in-person meeting of the independent
members of the Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive, with or without legal counsel,
is given an opportunity to be heard at such meeting).  Any determination by the
Board pursuant to this policy shall be subject to the Executive’s right to
review by an arbitrator pursuant to procedures set forth in the Seagate
Executive Severance and Change of Control Plan, a copy of which is attached
hereto.

 

Repayment Obligation:

 

Upon receiving from the Company the revised calculations and determination of
the independent members of the Board of Directors setting forth the amount of a
previously paid bonus or bonuses that would not have been paid and/or a
performance-based share grant or grants that would not have vested, in all cases
based upon the restated financial results, and/or the proceeds of sales of
shares acquired upon the exercise of share options or following the vesting of
any non-performance-based share grants, the affected Executive will be required
to deliver, within 30 days of such written notification of the amount due, to
the Company an amount in equal to: (i) the bonus payments that would not have
been made during the covered period had the restated financial results been used
to determine such bonus awards; (ii) with respect to a performance-based share
grant that was issued and/or vested during the covered period, an amount in cash
or equivalent value in the Company’s shares (or a combination of the two) equal
to the net proceeds realized by the Executive upon the issuance and, if
applicable, subsequent sale of any shares that would not have been issued or
vested based upon the restated financial results; (iii) with respect to any
share option that was exercised during the covered period, an amount in cash
equal to the net proceeds realized by the Executive upon the sale during the
covered period of some or all of the shares acquired upon the exercise of such
share option; and (iv) with respect to the sale of shares following the vesting
of any non-performance-based share grant, an amount in cash determined by the
independent members of the Board of Directors to be attributable to the
Executive’s Fraud or Misconduct.  The Executive shall also immediately comply
with any instructions delivered by the Company with respect to any of the
Company’s shares that have not yet been sold or otherwise disposed of and would
not have been issued or vested based upon the restated financial results.  For
this purpose, “net proceeds” shall be net of any brokerage commissions and
amounts paid to the Company to satisfy the aggregate exercise price and/or tax
withholding obligations paid in respect of the award.  With respect to amounts
to be paid in cash, the form of payment may be a certified cashier check, money
transfer, or other method as approved by the Board of Directors.

 

Other Terms:

 

The Company shall be able to enforce the repayment obligation described in this
policy by all legal means available, including, without limitation, by
withholding such amount from other sums owed to the affected Executive.

 

9

--------------------------------------------------------------------------------